DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, and Species (i), claims 2 and 5, in the reply filed on 03/15/2021 is acknowledged.
Claims 3, 6 and 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: FIG. 1 includes reference character “120/130”, however, the description only mentions blade “130”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 5 and 7 are objected to because of the following informalities:  
In reference to claim 2, in line 1 after “The” and before “alloy”, it is suggested to insert “nickel-based”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 5, in line 1 after “The” and before “alloy”, it is suggested to insert “nickel-based”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 7, in line 1 after “The” and before “alloy”, it is suggested to insert “nickel-based”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the transitional phrase “comprising” is recited in line 1, while the transition phrase “consisting of” is recited in line 13, it is unclear if the claim is open to additional elements not recited in the claim due to the “comprising” open transitional language of the claim or is closed to additional elements not recited in the claim due to the “consisting of” closed transitional 
	Regarding dependent claims 2, 4-5 and 7 these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
In reference to claim 4, the transitional phrase “having” is recited in line 1, while the transition phrase “consisting of” is recited in line 13, it is unclear if the claim is open to additional elements not recited in the claim due to the “having” open transitional language of the claim or is closed to additional elements not recited in the claim due to the “consisting of” closed transitional language. See MPEP 2111.03. For the purpose of compact prosecution, the examiner will interpret “having” and “consisting of” to close the contents of the nickel-based alloy to only the elements recited in claim 4. However, clarification is requested.
Regarding dependent claims 5 and 7 these claims do not remedy the deficiencies of parent claim 4 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In reference to claim 7, the limitation “an amount of Al+Ta+Ti is between 10.6 and 12.2 wt %” is recited in lines 1-2. 
Claim 4 on which claim 7 depends recites an amount of Al being 6.2 wt%, an amount of Ti being 0.8 wt% and an amount of Ta being one of 4.4 wt% or 4.1 wt%, therefore an amount of Al+Ta+Ti would have to be 11.4 wt% or 11.1 wt%. Given that claim 7 recites a range of Al+Ta+Ti is between 10.6 and 12.2 wt %, the limitations of claim 7 do not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim, amend the claims to place the claims in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Konter et al. (US 6,419,763).
In reference to claims 1 and 2, Konter teaches a nickel-based superalloy (col. 1, line 5) (corresponding to a nickel-based alloy). The nickel-based superalloy comprises (measured in % by weight): 3.0-13.0% Cr; 5.0-15.0% Co; 0-3.0% Mo; 3.5-9.5% W; 3.2-6.0% Al; 0-3.0% Ti; 2.0-10.0% Ta; 0-6.0% Re; 0.002-0.08% C; 0.04% B; 0-1.4% Hf; 0-0.005% Zr; and 10-60 ppm N; with the remainder of the superalloy including nickel plus impurities (col. 2, lines 54-59) corresponding to 7.25-7.75 wt% Cr; 0.6-1.0 wt% Mo; 8.5-9.1 wt% W; 6.0-6. wt% Al; 0.6-1.0 wt% Ti; 0.06-0.10 wt% C; 0.01-0.02 wt% B; 0.4-0.6 wt% Hf; and one of: 8.6-9.6 wt% Co and 4.0-4.8 wt% Ta; or 8.6-9.4 wt% Co, 3.8-4.4 wt% Ta, and 0.4-0.6 wt% Re, with the balance consisting of Ni and trace impurities).
Konter teaches the nickel-based alloy comprises (measured in % by weight) 5.0-15.0% Co and 2.0-10.0% Ta (col. 4, lines 34-39) (corresponding comprising 8.6-9.6 wt% Co and 4.0-4.8 wt% Ta).
Konter teaches a range of each of the elements Cr, Mo, W, Al, Ti, C, B, Hf, Co, Ta, Ni and impurities which overlaps the presently claimed ranges.
Konter differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the ranges taught by the Konter, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatenatble over Suzuki et al. (US 2011/0076181) (Suzuki).
In reference to claims 1 and 2, Suzuki teaches a rhenium-free, nickel-based superalloy ([00006]) (corresponding to a nickel-based alloy). The rhenium-free nickel-based superalloy comprises from about 5.2 wt % to about 12 wt % cobalt (Co), from about 4.0 wt % to about 10 wt % chromium (Cr), from about 0 wt % to about 3.0 wt % molybdenum (Mo), from about 5.0 corresponding to comprising 7.25-7.75 wt% Cr; 0.6-1.0 wt% Mo; 8.5-9.1 wt% W; 6.0-6. wt% Al; 0.6-1.0 wt% Ti; 0.06-0.10 wt% C; 0.01-0.02 wt% B; 0.4-0.6 wt% Hf; and one of: 8.6-9.6 wt% Co and 4.0-4.8 wt% Ta; with the balance consisting of Ni and trace impurities).
	Suzuki teaches the rhenium-free nickel-based superalloy comprises from about 5.2 wt % to about 12 wt % cobalt (Co) and from about 4.0 wt % to about 8.0 wt % tantalum (Ta) ([0006]; [0007]) (correspondin to comprising 8.6-9.6 wt % Co and 4.0-4.8 wt% Ta).
	Suzuki teaches a range of each of the elements Cr, Mo, W, Al, Ti, C, B, Hf, Co, Ta, Ni and impurities which overlaps the presently claimed ranges. A table of the ranges taught by Suzuki, the claimed range as well as the overlapping portion of the ranges has been provided below. 
Suzuki differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the ranges taught by the Suzuki, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Claimed Alloy (wt%)
Suzuki Alloy                  (wt%)                                                                        
Overlapping Portion (wt%)
Cr
7.25-7.75
about 4.0 - about 10
7.25-7.75
Mo
0.6-1.0
about 0 - about 3.0
0.6-1.0
W
8.5-9.1
about 5.0 - about 11
8.5-9.1
Al
6.0-6.4
about 4.0 - about 6.5
6.0-6.4
Ti
0.6-1.0
about 0 - about 1.5
0.6-1.0
C
0.06-0.10
up to about 0.1
0.06-0.10
B
0.01-0.02
up to about 0.01
0.01
Hf
0.4-0.6
about 0.5 - about 1.7
0.5-0.6
Co
8.6-9.6
about 5.2 - about 12
8.6-9.6
Ta
4.0-4.8
about 4.0 - about 8.0
4.0-4.8
Ni
Bal. w/trace impurities
Bal. w/incidental impurities
Bal. w/trace impurities
















In reference to claims 4-5 and 7, Suzuki teaches the limitations of claim 1, as discussed above. The rhenium-free nickel-based superalloy comprises from about 5.2 wt % to about 12 wt % cobalt (Co), from about 4.0 wt % to about 10 wt % chromium (Cr), from about 0 wt % to about 3.0 wt % molybdenum (Mo), from about 5.0 wt % to about 11 wt % tungsten (W), from about 4.0 wt % to about 6.5 wt % aluminum (Al), from about 4.0 wt % to about 1.5 wt % titanium (Ti), from about 4.0 wt % to about 8.0 wt % tantalum (Ta), from about 0.5 wt % to about 1.7 wt % hafnium (Hf), up to about 0.1 wt % carbon (C), up to about 0.01 wt % boron (B), with the remainder being nickel (Ni) and incidental impurities ([0021]) (corresponding to having a composition of: 7.5 wt% Cr; 0.8 wt% Mo; 8.8 wt% W; 6.2 wt% Al; 0.8 wt% Ti; 0.08 wt% C; 0.5 wt% Hf; and one of 9.1 wt% Co and 4.4 wt% Ta; with the balance consisting of Ni and trace impurities).
	Suzuki further teaches boron may be present in the nickel-based alloy in some embodiments in amounts of less than or equal to about 0.1 wt% of the nickel-based alloy; an corresponding to 0.015 wt% B).
Suzuki teaches a range of each of the elements Cr, Mo, W, Al, Ti, C, B, Hf, Co, Ta, Ni and impurities which overlaps the presently claimed ranges, a table of the ranges taught by Suzuki, the claimed range, as well as the overlapping portion of the ranges has been provided below. It would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the ranges taught by the Suzuki, because overlapping ranges have been held to establish prima facie obviousness.
Given that Suzuki teaches aluminum (Al), tantalum (Ta) and titanium (Ti) in overlapping ranges as those set forth in the instant claims, within the overlapping ranges, the sum of Al+Ta+Ti can be calculated such that the resulting value would overlap the claimed range of between 10.6 and 12.2 wt %.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Element
Claimed Alloy (wt%)
Suzuki Alloy                  (wt%)                                                                        
Overlapping Portion (wt%)
Cr
7.5
about 4.0 - about 10
7.5
Mo
0.8
about 0 - about 3.0
0.8
W
8.8
about 5.0 - about 11
8.8
Al
6.2
about 4.0 - about 6.5
6.2
Ti
0.8
about 0 - about 1.5
0.8
C
0.08
up to about 0.1
0.08
B
0.015
about 0.004 - about 0.075
0.015

0.5
about 0.5 - about 1.7
0.5
Co
9.1
about 5.2 - about 12
9.1
Ta
4.4
about 4.0 - about 8.0
4.4
Ni
Bal. w/trace impurities
Bal. w/incidental impurities
Bal. w/trace impurities


Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatenatble over Tamaki et al. (US 2004/0221925) (Tamaki).
In reference to claims 1 and 2, Tamaki teaches a Ni-based superalloy ([0002]) (corresponding to a nickel-based alloy). The Ni-based superalloy contains, by weight, C: 0.01 to 0.5%, B: 0.01 to 0.04%, Hf: 0.1 to 2.5%, Co: 0.8 to 15%, Ta: less than 8.5%, Cr: 1.5 to 16%, Mo: less than 1.0%, W: 5 to 14%, Ti: 0.1 to 4.75%, Al: 2.5 to 7%, Nb: less than 4%, V: 0 to less than 1.0%, Zr: 0 to less than 0.1%, Re: 0 to less than 9%, at least one of platinum group elements: 0 to less than 0.5% in total, and at least one of rare earth elements: 0 to less than 0.1% in total ([0010]) (corresponding to comprising 7.25-7.75 wt% Cr; 0.6-1.0 wt% Mo; 8.5-9.1 wt% W; 6.0-6. wt% Al; 0.6-1.0 wt% Ti; 0.06-0.10 wt% C; 0.01-0.02 wt% B; 0.4-0.6 wt% Hf; and one of: 8.6-9.6 wt% Co and 4.0-4.8 wt% Ta; 8.6-9.6 wt% Co and 4.0-4.8 wt% Ta). The other ingredient is Ni expect for unavoidable impurities ([0010]) (corresponding to the balance consisting of Ni and trace impurities).
	Tamaki teaches a range of each of the elements Cr, Mo, W, Al, Ti, C, B, Hf, Co, Ta, Ni and impurities which overlaps the presently claimed ranges. A table of the ranges taught by Tamaki, the claimed range, as well as the overlapping portion of the ranges has been provided below. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the ranges taught by the Tamaki, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Element
Claimed Alloy (wt%)
Tamaki Alloy (wt%)
Overlapping Portion (wt%)
Cr
7.25-7.75
1.5-16
7.25-7.75
Mo
0.6-1.0
less than 1
0.6-less than 1
W
8.5-9.1
5.0-14
8.5-9.1
Al
6.0-6.4
2.5-7
6.0-6.4
Ti
0.6-1.0
0.1-4.75
0.6-1.0
C
0.06-0.10
0.01-0.5
0.06-0.1
B
0.01-0.02
0.01-0.04
0.01-0.02
Hf
0.4-0.6
0.1-2.5
0.4-0.6
Co
8.6-9.6
0.08-15
8.6-9.6
Ta
4.0-4.8
less than 8.5
4.0-4.8
Nb
0
less than 4
0
V
0
0 to less than 1.0
0
Zr
0
0 to less than 0.1
0
Re
0
0 to less than 9
0
Pt group element
0
0 to less than 0.5
0
Rare Earth element 
0
0 to less than 0.1
0
Ni
Bal. w/trace impurities
Bal. w/unavoidable impurities
Bal. w/trace    impurities














In reference to claims 4-5 and 7, Tamaki teaches the limitations of claim 1, as discussed above. Tamaki teaches the Ni-based superalloy contains, by weight, C: 0.01 to 0.5%, B: 0.01 to 0.04%, Hf: 0.1 to 2.5%, Co: 0.8 to 15%, Ta: less than 8.5%, Cr: 1.5 to 16%, Mo: less than 1.0%, W: 5 to corresponding to having a composition of: 7.5 wt% Cr; 0.8 wt% Mo; 8.8 wt% W; 6.2 wt% Al; 0.8 wt% Ti; 0.08 wt% C; 0.5 wt% Hf; and one of 9.1 wt% Co and 4.4 wt% Ta; with the balance consisting of Ni and trace impurities). 
	Tamaki further teaches it is desired that Zr be intentionally not added and the Zr content be held as low as possible (i.e., 0 wt% Zr) ([0039]); it is desired that V not be added (i.e., 0 wt % V) ([0040]); the platinum group element can be excluded from the added elements (i.e., 0 wt% platinum group element) ([0042]). Tamaki further teaches additions of the rare earth element significantly lowers the melting point of the Ni-based superalloy and therefore the content is selected to be in the range of 0 to less than 0.1 percent by weight ([0041]), therefore in light of the disclosure of Tamaki it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to not include the rare earth element (i.e., 0 wt% rare earth element), which is both disclosed by Tamaki and in order to not significantly lower the melting point of the Ni-based superalloy.
Tamaki teaches a range of each of the elements Cr, Mo, W, Al, Ti, C, B, Hf, Co, Ta, Ni, impurities as well as additional elements which overlaps the presently claimed ranges. A table of the ranges taught by Tamaki, the claimed range, as well as the overlapping portion of the ranges has been provided below. It would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the ranges taught by the Tamaki, because overlapping ranges have been held to establish prima facie obviousness.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Element
Claimed Alloy (wt%)
Tamaki Alloy (wt%)
Overlapping Portion (wt%)
Cr
7.5
1.5-16
7.5
Mo
0.8
less than 1
0.8
W
8.8
5.0-14
8.8
Al
6.2
2.5-7
6.2
Ti
0.8
0.1-4.75
0.8
C
0.08
0.01-0.5
0.08
B
0.015
0.01-0.04
0.15
Hf
0.5
0.1-2.5
0.5
Co
9.1
0.08-15
9.1
Ta
4.4
less than 8.5
4.4
Nb
0
less than 4
0
V
0
0 to less than 1.0
0
Zr
0
0 to less than 0.1
0
Re
0
0 to less than 9
0
Pt group element
0
0 to less than 0.5
0
Rare Earth element 
0
0 to less than 0.1
0
Ni
Bal. w/trace impurities
Bal. w/unavoidable impurities
Bal. w/trace 
impurities




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784